Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 13 and 15-21 are allowed.
The following is a statement of reasons for the indication of allowable subject matter.  
Regarding claim 13, the claim is allowed because prior arts of record, Levinson, Tokimasa, and Taylor, alone or in combination, do not teach the limitations “the second processor is operable to generate second-boundary data indicating positions of exterior surfaces of the second target vehicle based upon the second-location data, wherein the subject processor is operable to control the subject sensor to generate second- measurement data indicating the distance between the subject sensor and the second vehicle, wherein the subject processor is further operable to generate second-expected data based upon the subject-position data and the second-boundary data, and wherein the subject processor is further operable to calibrate the subject sensor when the first measurement data does not conform to the first-expected data within a specified tolerance or the second measurement data does not conform to the second-expected data within a specified tolerance”, in combination with all other limitations in the claim as claimed and defined by applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chris Glugla et al. (US 2015/0224997) discloses field calibration of vehicle equipment (power train) using data generated on-board a given vehicle (“subject vehicle) while being matured with data generated on-board one or more other vehicles having matching powertrain characteristics (“target vehicle”).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER SATANOVSKY whose telephone number is (571)270-5819.  The examiner can normally be reached on M-F: 9 am-5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALEXANDER SATANOVSKY/
Primary Examiner, Art Unit 2863